This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 WM SPECIALTY MORTGAGE, LLC,

 3          Plaintiff/Counterdefendant-Appellee,

 4 v.                                                                            No. 35,166

 5 GREG JOHNSON, a/k/a
 6 GREGORY P. JOHNSON; and
 7 OLGA JOHNSON,

 8          Defendants/Counterclaimants-Appellants,

 9 and

10 HOME LOAN SERVICES, INC.,
11 f/k/a NATIONAL CITY MORTGAGE CO.,

12          Defendants,

13 and

14 GREG JOHNSON and OLGA JOHNSON,

15          Third-Party Plaintiffs,

16 v.

17 ACCREDITED HOME LENDERS, INC.;
18 NATIONWIDE CREDIT, INC.;
19 BANK OF AMERICA HOME LOANS;
 1   WM SPECIALTY MORTGAGE, LLC;
 2   NATIONAL CITY MORTGAGE, INC.;
 3   FINANCIAL MORTGAGE GROUP, LLC;
 4   and MORTGAGE ELECTRONIC
 5   REGISTRATION SYSTEMS, INC.,
 6        Third-Party Defendants.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Nan G. Nash, District Judge

 9 Montgomery & Andrews, P.A.
10 Seth C. McMillan
11 Santa Fe, NM

12 Quilling, Selander, Lownds Winslett & Moser, P.C.
13 Marcie L. Schout
14 Dallas, TX

15 for Appellee WM Specialty Mortgage, LLC

16 JRSPC, LLC
17 Joshua R. Simms
18 Albuquerque, NM

19 for Appellants and Third-Party Plaintiffs Greg and Olga Johnson

20                           MEMORANDUM OPINION

21 VIGIL, Judge.

22   {1}   Defendants-Appellants Greg Johnson and Olga Johnson (“Appellants”) seek to

23 appeal from two district court orders: the first one granting summary judgment to

24 Plaintiff-Appellee WM Specialty Mortgage, LLC (“WM”), and Third-Party Defendant

25 Mortgage Electronic Registration Systems, Inc. (“MERS”), [4 RP 1068] and the

26 second one denying Appellants’ motion to dismiss. [4 RP 1070] [DS unnumbered 1]

                                            2
 1 Summary dismissal was proposed for lack of a final order, and we additionally

 2 proposed to calendar this case on the merits if a final order was submitted to this Court

 3 within the time for filing a memorandum in opposition. On August 29, 2016, WM

 4 filed an unopposed motion for extension of time to obtain a final order, and an

 5 extension was granted until September 29, 2016. A second request for extension of

 6 time was filed by WM, and an extension was granted until October 31, 2016. No

 7 further extension requests were made, and a final order has not been filed in this

 8 Court.

 9   {2}    Because no final order has been submitted to this Court, and the time for doing

10 so has expired, we dismiss the appeal.

11   {3}    IT IS SO ORDERED.

12   {4}    DISMISSED.


13                                          __________________________________
14                                          MICHAEL E. VIGIL, Judge


15 WE CONCUR:


16 ___________________________
17 JAMES J. WECHSLER, Judge


18 ___________________________
19 J. MILES HANISEE, Judge


                                               3